Citation Nr: 1828097	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  15-00 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a nervous system disorder to include Parkinson's disease and tremors, to include as due to herbicide agent exposure.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for headaches, to include as secondary to service-connected neck disability.

5.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to an initial compensable rating for residuals of a duodenal ulcer.

7.  Entitlement to an initial compensable rating for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel


INTRODUCTION


The Veteran served on active duty in the United States Army from January 1967 to February 1974, including combat service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 and November 2013 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO). 

In December 2013, the Veteran provided testimony before a Decision Review Officer (DRO) and in July 2017, the Veteran and his spouse testified during a Board hearing before the undersigned Veterans Law Judge.

The issues of entitlement to initial compensable ratings for residuals of a duodenal ulcer and left ear hearing loss, as well as the issue of entitlement to service connection for a nervous system disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The remaining issues are addressed below.
FINDINGS OF FACT

1.  The Veteran's right ear hearing loss is related to his active duty service.

2.  The Veteran's tinnitus had its onset during active duty service.

3.  The Veteran's headaches had their onset during active duty service.

4.  For the entire appeal period, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right ear hearing loss are met.  38 U.S.C. §§ 1110, 1154 (b), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385(2017).

2.  The criteria for entitlement to service connection for tinnitus are met.  
38 U.S.C. §§1110, 1111, 1154 (b), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for entitlement to service connection for headaches are met.  
38 U.S.C. §§1110, 1111, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for an initial 70 percent rating, but no higher, for PTSD are met since June 10, 2011.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§, 4.7, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in active service and for in-service aggravation of a preexisting injury or disease.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  Impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an indication that a disorder for which the Veteran seeks service connection preexisted service, the presumption of soundness must be addressed. The presumption of soundness provides that a Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment into service and was not aggravated by such service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 U.S.C. §5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Right Ear Hearing Loss

The Veteran seeks service connection for right ear hearing loss.

He has a current right ear hearing loss disability for VA purposes.  See April 2012, June 2015, and March 2017 VA examination reports.  Thus, element one is met.

As to element two, in-service incurrence or aggravation of a disease or injury, the Board concedes acoustic trauma as consistent with the circumstances of his service as a heavy vehicle operator, thus element two is also met.  38 U.S.C. § 1154(a).  

Regarding element three, nexus, a private March 2017 audiologist opined that "given the amount of hazardous noise exposure reported by the Veteran, conceded to be at a high probability based on the Veteran's MOS and the significant changes in hearing threshold during military service, it is at least likely as not that the Veteran's hearing loss is the result of military exposure."  See March 2017 Disability Benefits Questionnaire (DBQ).  The Board finds that this opinion tends to demonstrate that there is a relationship between the noise exposure during service and the Veteran's current right ear hearing loss.  Albeit quite brief, the physician provided an understandable and rational basis for the opinion, which relied on an accurate history, including noted threshold shifts in the right ear between service entrance and separation examinations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Further, the Board finds nothing in the record to doubt the qualifications of the March 2017 private audiologist, and thus finds this medical opinion to be competent.  For these reasons, the Board affords this opinion high probative value.

The Board recognizes that a VA audiologist, who examined the Veteran in April 2012, ultimately reached a conclusion unfavorable to the Veteran's right ear hearing loss claim.  However, the VA examiner relied on the absence of documented hearing loss in service as the rationale for her opinion and failed to address whether the Veteran's exposure to acoustic trauma during service caused his current right ear hearing loss.  Accordingly, the Board assigns this negative opinion no probative value.  See Nieves, 22 Vet. App. 295. 

In sum, the most probative evidence of record reflects that the Veteran has right ear hearing loss, that he was exposed to acoustic trauma in service, and that his current right ear hearing loss is related to that acoustic trauma.  Thus, service connection is warranted.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.385.

II.  Tinnitus

Initially, the Board notes that a July 1967 service treatment record (STR) noted the Veteran began experiencing ringing in his ears prior to service as a result of his pre-service occupational noise exposure.  However, the Veteran's tinnitus, or ringing in his ears, was not noted on his November 1966 entrance examination.  The examination report was negative for any ear disorders and showed normal hearing.  Moreover, there is no other competent evidence of pre-service tinnitus symptoms.  Thus, the July 1967 STR does not constitute clear and unmistakable evidence to rebut the presumption of soundness at entrance, and the claim becomes one for direct service connection.  (In any event, even if the Board were determine that the 1967 STR constituted clear and unmistakable evidence of a pre-existing disability, the Board cannot conclude that there is clear and unmistakable evidence that the pre-existing disability was not aggravated beyond normal progression during service, given the in-service findings.  Thus, the presumption of soundness still would not be rebutted.)  

Here, the Veteran has a current diagnosis of tinnitus.  He reports tinnitus in his lay statements and to the April 2012, June 2015, and March 2017 VA examiners.  Most importantly, tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, element one of service connection is met.

As to elements two and three of service connection, in-service incurrence of a disease or injury and nexus, in-service acoustic trauma is conceded, and the Veteran has competently and credibly reported that he first experienced high-pitched ringing in his ears during service.  Moreover, the July 1967 STR and the March 2017 VA examiner's positive opinion are reflective the Veteran's onset of tinnitus in service.  Thus, elements two and three of service connection are also met.

The Board recognizes that a VA audiologist, who examined the Veteran in April 2012, ultimately rendered a nexus opinion unfavorable to the Veteran's tinnitus claim.  However, the VA examiner did not apply the presumption of soundness, failed to address whether the Veteran's conceded exposure to acoustic trauma in service caused his current tinnitus, and did not consider the Veteran's lay statements as to an onset of tinnitus in service.  Accordingly, the Board assigns this negative opinion no probative value.  See Nieves-Rodriguez, 22 Vet. App. 295, 302 (2008).  Moreover, the Veteran is competent to report that his tinnitus had its onset in service, and the Board finds him credible in this regard.  Thus, all three elements are met, and service connection is warranted.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.

III.  Headaches

The Veteran asserts that his headaches are due to his service-connected neck disability and that he had no problems with headaches before his neck injury.  See July 2017 Board Hearing Transcript at 21.  

A July 1967 STR noted the Veteran began experiencing headaches prior to service as a result of his pre-service occupational noise exposure.  However, the Veteran's headaches were not noted on his November 1966 entrance examination, with normal clinical evaluation of the head, and he specifically denied headaches in the accompanying report of medical history.  Moreover, there is no other competent evidence of pre-service headaches; notably, the May 2014 VA examiner did not indicate that headaches pre-existed service.  Thus, the July 1967 STR does not constitute clear and unmistakable evidence to rebut the presumption of soundness at entrance, and the claim becomes one for direct service connection.  (In any event, even if the Board were determine that the 1967 STR constituted clear and unmistakable evidence of a pre-existing disability, the Board cannot conclude that there is clear and unmistakable evidence that the pre-existing disability was not aggravated beyond normal progression during service, given the in-service findings.  Thus, the presumption of soundness still would not be rebutted.)  As the below decision is favorable, none of the other theories of entitlement will be addressed.

The Veteran is competent to report current headaches and a January 2012 VA treatment record and a May 2014 VA examiner confirmed a diagnosis of the same.  Additionally, his STRs demonstrate numerous complaints of headaches throughout service, and specifically occurring after hearing a "popping" sound in his neck.  See May 1967, July 1967, and November 1969 STRs.  Thus, the first and second elements of direct service connection are met.

Regarding the final element, nexus, the May 2014 VA examiner's opinion against the claim is of no probative value, as it lacks adequate rationale for its conclusion that the Veteran's in-service headaches are not the same as his current headaches and did not address the Veteran's specific in-service complaints of headaches occurring after hearing a "popping" sound in his neck.  Moreover, the Veteran is competent to determine that his in-service headaches are of the same nature as his post-service headaches; thus he is competent to establish a nexus between his current headaches and service which are supported by his STRs and testimony.  Accordingly, resolving all doubt in the Veteran's favor, service connection for headaches is established.

Increased Rating-PTSD

Disability ratings are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).
When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).   In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Fenderson, 12 Vet. App. 119.

In evaluating psychiatric disorders, VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association (DSM).  See 38 C.F.R. § 4.130. As such, the diagnosis of a mental disorder should conform to the DSM.  See 38 C.F.R. § 4.125(a).  Effective August 4, 2014, VA amended the portion of its Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Fourth Edition of the DSM (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The Secretary, VA, determined DSM-5 applies to claims certified to the Board on and after August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.  See 80 Fed. Reg. 14308 (March 19, 2015).  Here, the RO first certified the Veteran's appeal to the Board in October 2015; thus, this claim is governed by the DSM-5.  Notably, the DSM-5 does not employ Global Assessment of Functioning (GAF) scores to identify levels of disability.

The Veteran's PTSD is rated pursuant to DC 9411.  38 C.F.R. § 4.130; DC 9411.  Under DC 9411, a 10 percent rating is warranted where the disorder is manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is warranted where the disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where the disorder is manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130; DC 9411.

The symptoms listed in DC 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran is currently in receipt of a 10 percent rating from June 10, 2011, for his service-connected PTSD.  The appeal period is from June 10, 2011, the date of the award of service connection for his PTSD.  

Initially, the Board notes that the Veteran also has diagnoses of unspecified trauma related disorder, a cognitive disorder, not otherwise specified (NOS), and alcohol use disorder.  See April 2013 private examination report and June 2015 VA examination report.  The evidence of record does not sufficiently distinguish the symptoms of these disorders from his service-connected PTSD.  Thus, the Board's instant discussion attributes all of the Veteran's mental health symptoms to his service-connected PTSD.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Board finds that a 70 percent rating, but no higher, is warranted from June 10, 2011, based on occupational and social impairment, with deficiencies in most areas, due to such symptoms as suicidal and homicidal ideation; obsessional rituals which interfere with routine activities; isolative behaviors; impaired impulse control (such as unprovoked irritability with periods of violence); hypervigilance; exaggerated startle response; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and difficulty establishing and maintaining effective relationships.  Specifically, VA treatment records dated after his initial service connection claim for PTSD document the Veteran's increased irritability with others, suicidal ideation, depressed mood, anxiety, isolative behaviors, avoidance behaviors, and exaggerated startle response.  He reported fleeting thoughts of suicide.  See April 2011, May 2011, September 2016, and December 2016 VA treatment records.  Additionally, lay statements from the Veteran's friends and family noted the Veteran's nervousness, inability to concentrate/focus, difficulty in adapting to stressful circumstances, feelings of being overwhelmed by daily tasks, restlessness at night, scattered thought processes, lack of personal care and hygiene when disappearing for days at a time, and memory loss.  See October 2011 Buddy Statements.

The April 2012 VA examiner noted recurrent and distressing recollection of the event, including images, thoughts or perceptions; recurrent distressing dreams of the event, efforts to avoid thoughts, feelings or conversations associated with the trauma; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others (difficulty in establishing and maintaining effective work and social relationships); difficulty falling or staying asleep; irritability or outbursts of anger (impaired impulse control); difficulty concentrating; exaggerated startle response; depressed mood; anxiety; and chronic sleep impairment.  The Veteran reported constant intense nervousness; anxiety; conversational avoidance; isolative behaviors when irritable; difficulty concentrating, exaggerated startle response; and depressed mood.  He also reported a good relationship with current wife and his sisters and no relationship with his daughters from his first marriage because his first wife turned them against him.  The Veteran denied suicidal ideation, but indicated he had experienced suicidal thoughts in the past, consistent with his 2011 VA treatment records. 

An April 2013 private psychologist noted the Veteran's attitude was cooperative but easily confused; his concentration was poor; attention span was short; psychomotor activity was increased; speech patterns were coherent but hesitant, tangential and unsure; his ability to abstract was somewhat impaired; his calculation was slow but accurate and affect was slightly diminished.  The examiner noted unstable interpersonal relationships including detachment and alienation (difficulty in establishing and maintaining effective work and social relationships).  The Veteran's general fund of information was fair; he exhibited poor judgment and insight; his memory broadly intact, although quite spotty as to specifics; associations were relevant and stream of thought was slow and scattered; sleep patterns were marked by frequent initial insomnia with intermediate and early awakening and no hypersomnia.  The Veteran reported nightmares; good appetite but loss of weight; forgetfulness of names, phone numbers, and addresses, and misplacements of thing; emotional lability; depression; past suicidal and homicidal feelings, with a prior suicide attempt; low energy level and draining fatigue; feeling touchy and irritable but with a "pretty good" mood; hypervigilance; and obsessional thoughts at night.  The Veteran denied mania or hypomania; agitation; psychomotor pressure; free floating anxiety or unusual phobias or fears; overt anger; paranoid ideas; disturbing, strange, or frightening thoughts or impulses; and fleeting illusions.  The examiner endorsed serious impairment in social and occupational functioning due to PTSD.
During his December 2013 DRO hearing, the Veteran reported nightmares, anxiety, panic attacks, memory problems and isolative behaviors.  See DRO Hearing Transcript at 41-44.  

The June 2015 VA examiner noted the Veteran's alertness and that he was well oriented to person, place, time, and circumstance; affect was euthymic; attention/concentration and general memory appeared grossly intact.  The Veteran had good eye contact and was cooperative; speech pace, intensity, and amplitude were normal; stream of thought was linear and persistent; content of thought was logical and goal directed.  He had adequate hygiene, and was seasonally and casually dressed; displayed recurrent distressing dreams related to the traumatic events; a persistent negative emotional state (e.g., fear, horror, anger, guilt, or shame); irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects (e.g. impaired impulse control); sleep disturbance (e.g., difficulty falling or staying asleep or restless sleep); chronic sleep impairment; and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The Veteran reported losing his temper frequently.  He denied suicidal and homicidal ideation; acute mania; hypomania; and hallucinations (visual, auditory, tactile, olfactory, and gustatory).  In December 2016 VA treatment records he endorsed ongoing mood disturbances, nightmares and avoidance.

During his July 2017 Board hearing, the Veteran reported nightmares every night, sleep disturbance, hypervigilance and obsessional rituals that interfere with sleep.  See July 2017 Board Hearing Transcript at 11-12.  His wife testified that the Veteran has moderate memory loss (repeating the same story over and over), anxiety and depressed mood all the time, isolative behavior and irritability.  Id.

At the beginning of the appeal period, the Veteran reported fleeting suicidal and homicidal ideation.  The Court of Appeals for Veterans Claims (Court) has recently held that "...the language of the regulation indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas."  See Bankhead v. Shulkin, 29 Vet. App. 10, 20 (2017).  Given the Veteran's suicidal and homicidal ideation at the beginning of the appeal period, along with evidence of mood deficiencies, obsessional rituals, isolative behaviors, impaired impulse control, cognitive problems, occasional neglect of personal appearance and hygiene; difficulty in establishing and maintaining effective relationships, and difficulty in adapting to stressful circumstances (including work or a work-like setting), his PTSD has resulted in occupational and social impairment with deficiencies in most areas (judgment, thinking, and mood) supporting a 70 percent rating beginning June 10, 2011.  

The Veteran's symptoms, however, do not approximate a rating of 100 percent as they are not of such a severity, frequency or duration to result in total occupational and social impairment.  In this regard, while there is some lay evidence of intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene) he has been adequately groomed when examined during the appeal period.  While he has demonstrated some memory problems, they are not of the severity contemplated in a total rating.  There is also no evidence in the record of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; a persistent danger of hurting self or others (as note above, suicidal and homicidal thoughts were endorsed in 2011, at the beginning of the appeal period, but not afterwards); disorientation to time or place; or any other symptoms of a similar severity, frequency or duration.  Thus, his symptoms and disability picture more nearly approximate the criteria of a 70 percent rating.  38 C.F.R. § 4.7.  While the Veteran testified that his symptoms had worsened since he was last examined in 2015, he reported an increase in nightmares and sleep interference, which his contemplated by the 70 percent rating assigned.  Thus, an updated examination is not needed.





ORDER

Entitlement to service connection for right ear hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for headaches is granted.

From June 10, 2011, an initial rating of 70 percent, but no higher, for PTSD is granted.


REMAND

Regarding the Veteran's duodenal ulcer and left ear hearing loss disabilities, the Veteran and his spouse testified during the July 2017 Board Hearing that these conditions have worsened since his last VA examinations in May 2015 (ulcer) and June 2015 (left ear).  Specifically, the Veteran's wife reported his ulcer symptoms have gotten worse including frequent diarrhea, acid reflux, and gastritis and that he takes medications for these symptoms.  See July 2017 Board Hearing Transcript at 3-5.  She also reported that his left ear hearing loss has worsened and that the drainage from his ear gets so bad he has to take out his hearing aids.  Id at 8.  As such, updated VA examinations are needed, as the May 2015 and June 2015 VA examinations may no longer be reflective of the Veteran's current level or nature of his disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Any outstanding treatment records should also be secured on remand.

Additionally, regarding the claim for a nervous system disorder, a VA neurologist examined the Veteran and indicated the Veteran does not have Parkinson's disease but instead has tremors.  See April 2012 and October 2012 VA treatment records and June 2012 VA examination report.  A May 2015 VA examiner, who confirmed no Parkinson's disease diagnosis, emphasized that the Veteran had no other neurological deficit other than a right upper extremity tremor.  Since that time, the Veteran underwent a DaTscan brain imaging in March 2018, with the examiner noting a "a pattern of activity that suggests one of the Parkinsonian syndromes," which includes but is not limited to Parkinson's disease.  Given these findings, an updated VA nervous system examination is needed, as well as an addendum opinion in the event that Parkinson's disease is not diagnosed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2.  With necessary assistance from the Veteran, obtain any relevant outstanding private treatment records, to include any outstanding records from Dr. Little, St. Mary's Medical Center, Logan Regional Medical Center (Dr. Santamaria).

3.  Then schedule the Veteran for a VA examination to determine the current nature and severity of his residuals of a duodenal ulcer.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  The examiner should elicit a complete history from the Veteran.  All indicated tests and studies should be conducted, and all findings reported in detail.

4.  Then schedule the Veteran for VA audiological and ear disease examinations to determine the current severity of his hearing loss and any associated ear diseases.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  The examiner should elicit a complete history from the Veteran.  All indicated tests and studies should be conducted, and all findings reported in detail.

The examiner should report all functional effects associated with the Veteran's hearing loss.

5.  Then schedule the Veteran for VA nervous system examination with a neurologist to determine the current nature and etiology of his central nervous system disorder.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  The examiner should elicit a complete history from the Veteran.  All indicated tests and studies should be conducted, and all findings reported in detail.

The examiner should diagnose all current nervous system disorders, to include essential tremor and Parkinson's disease.  If a diagnosis of Parkinson's disease or another Parkinsonian syndrome is not warranted, the examiner should reconcile this finding with the DaTscan brain imaging results in March 2018.

For each central nervous system disorder diagnosed, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability:

(a) had its onset in or is otherwise the result of service, to include conceded exposure to herbicide agents therein;
(b) is proximately due to PTSD;
(c) has been aggravated (worsened) by PTSD;
(d) is proximately due to alcohol abuse;
(e) has been aggravated (worsened) by alcohol abuse.

A complete rationale for all opinions is requested.  In addressing direct service connection, please do not rely solely on negative service treatment records and/or the fact that "presumptive" service connection is not available for the condition in question.

6.  If and only if a central nervous system disorder is related to alcohol abuse but not PTSD or active service, refer the claims file to a psychiatrist for an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such abuse is (a) proximately due to or (b) aggravated (worsened) by PTSD or any other service-connected disability.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


